Martin, J.,
(dissenting.) I agree with my Brother Hardin that the appeal from the judgment in this case should not prevail. I am also of the opinion that the order denying the appellants’ motion for a new trial, on the ground of newly-discovered evidence, should be affirmed. To entitle a party to a new trial on this ground, his papers must show that the new evidence has come to his knowledge since the trial; that his want of such knowledge was not caused by lack of diligence on his part; that the evidence is not cumulative; and that it is of a nature so material that it would probably produce a different result if a new trial were granted. Moreover, on such a motion, there must be an affidavit of the witnesses who will give the new evidence, stating that they are ready to swear to the facts claimed to be newly-discovered. Adams v. Bush, 1 Abb. Dec. 7. An affidavit that the witness told the party that he would so swear is not sufficient. Shumway v. Fowler, 4 Johns. 425. The motion in this case was based on the affidavits of 18 persons, who state therein that they have heard the plaintiff, or the defendants’ intestate, in the presence of the plaintiff, make statements which are perhaps somewhat inconsistent with the plaintiff’s claim in' this action. An examination of these affidavits, and of the affidavits used in opposition to the motion, discloses that the affidavits of Joy, Boper, Whitney, Decker, Davis, Baker, and Eckler do not contain any statement that the affiants are ready to swear to the facts claimed to be newly-discovered, and that the witnesses Whitley, Lacey, Davis, Sincebaugh, Eikler, Lewis Westfall, Myron E. Westfall, and Bice have made subsequent affidavits wherein they state that the affidavits made by them, which were read in support of the motion, were made under a misapprehension as to what was stated therein, and, in effect, state that their first affidavits were substantially incorrect. I am of the opinion that none of the affidavits which were contradicted by subsequent ones made by the same persons should be considered, and that the affidavits that were defective in not stating that the affiants would swear to the matters stated therein should be disregarded.
The only affidavits remaining to be considered are those of Starkweather, Herdic, Wright, Ward, and Hull. Starkweather swears that some time in 1885 the defendants’ intestate, in a casual conversation with him, said: “I owe no man a dollar in this world, and no man holds any papers against me;” that the plaintiff was present, and did not dissent. Herdic swears that on or about September' 16,1885, the decedent said to him at Candor, in the presence of the plaintiff, “that he was out of debt, and no man had his name on paper. ” Wright swears that he heard the conversation between Herdic and decedent on *290September 16, 1885, and that decedent said “he was out of debt, and no man had his name on paper.” Ward swears that the decedent said to him “that he was out of debt, and that no man had his name on paper, ” and that the plaintiff was present; that at another time decedent told him “that all he owed in the world was twelve dollars;” but the affiant does not state that the plaintiff was present at that time. Mrs. Hull swears that the decedent said to her: “I am out of debt, and owe no one anything but good will, and what there is left is hers, [Eliza’s.] Jerome D.-Holmes is down taking care of me, and I pay him one dollar per day for his services;” and that the plaintiff was present, and offered nothing to the contrary.
Evidence of the character of that stated in these affidavits would not be admissible against the plaintiff, unless it falls within the rule that, where a person engaged in a conversation with another makes a statement which the other listens to in silence, interposing no objection, when, under the circumstances, the silence is of such a nature as to lead to the inference of assent, such statement may be put in evidence against him. But here the conversation was not with the plaintiff. He, at most, was only present, taking no part in it. If it be admitted that, in a casual, slight, and unimportant conversation between neighbors, the decedent boastingly, mistakenly, or untruly stated that he owed no man anything, can it be said that the plaintiff was required to rudely dispute such a statement, or be bound by his silence? In other words, would silence, under such circumstances, lead toan inference of assent upon his part? It seems to me not. But, if otherwise, it would at best be evidence of very slight value. 2 Whart. Ev. § 1137, and cases cited in note 4. Therefore, if we assume the admissibility of this evidence, its value would be so slight as to be entitled to but little consideration in determining the merits of this motion. The evidence was also cumulative.
Moreover, the statements of these witnesses are not only denied by the plaintiff, but his wife swears that, on the day mentioned by the witnesses Herdic and Wright as the time when they had a conversation with the decedent in the plaintiff’s presence, the plaintiff was not in Candor, where the conversation is stated to have taken place, but that he was with her attending a fair at Newark valley, which was several miles distant. There is also evidence which tends to cast a suspicion, at least, upon the propriety of the course pursued by one of the defendants in procuring the affidavits used in support of this motion. In view of the character of the new evidence discovered, its slight value, the denial of its truthfulness, and the rules of law applicable to such motion, I am led irresistibly to the conclusion that the learned judge at special term properly denied the defendants’ motion for a new trial. If, however, the affidavits of Joy, Boper, Whitney, Decker, and Baker should not be disregarded as defective, because they do not state that the affiants would swear to the matters therein set forth, still I should be of the opinion that the order should be affirmed, as the new evidence of Joy and Boper is substantially like that of Starkweather and others, which we have already considered, and that of Whitney, Decker, and Baker was only to the effect that the plaintiff said that when his uncle died he would leave him something, and he would pay him well for taking care of him. This evidence I regard of very slight importance in this case. It might well be true, and still not affect the issues between the parties. It seems to me that these affidavits, when all taken together, fall very far short of disclosing evidence which is sufficiently material to justify the granting of a new trial within the rules applicable to such a motion. I think the order denying such motion and the judgment herein should be affirmed, with costs of the appeal from the judgment only.